UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          JOHNSON, KRAUSS, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                    Private First Class WILLIAM C. LYNCH
                         United States Army, Appellant

                                  ARMY 20110601

                             Headquarters, Fort Bragg
              Karin G. Tackaberry and Tara A. Osborn, Military Judges
                   Colonel Stephen J. Berg, Staff Judge Advocate


For Appellant: Lieutenant Colonel Peter Kageleiry, Jr., JA; Colonel Edye U. Moran,
JA (on brief).

For Appellee: Major Katherine S. Gowel, JA (on brief).


                                     27 July 2012
                              ---------------------------------
                              SUMMARY DISPOSITION
                              ---------------------------------

Per Curiam:

       A military judge, sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of failure to obey a lawful general order, false official
statement, wrongful use of heroin, wrongful use of oxycodone (Percocet), a Schedule
II controlled substance, wrongful distribution of heroin, larceny, and wrongful
appropriation, in violation of Articles 92, 107, 112a, and 121, Uniform Code of
Military Justice, 10 U.S.C. §§ 892, 907, 912a, and 921 [hereinafter UCMJ]. The
military judge sentenced appellant to a bad-conduct discharge, fifteen months
confinement, and reduction to Private E1. The convening authority reduced the
sentence to confinement to 359 days and approved the remainder of the adjudged
sentence. Appellant was credited with a total of ninety days of credit for pretrial
confinement, restriction tantamount to confinement, and illegal pretrial punishment
against the sentence to confinement.

      This case is before the court for review under Article 66, UCMJ. Appellant’s
defense appellate counsel submitted the case for our review on its merits and
LYNCH—ARMY 20110601

appellant personally raised matters pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982). We have considered the record of trial and the matters
submitted by appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982).

       We conclude that, in the context of the entire colloquy, appellant failed to
admit facts sufficient to establish that he stole a total amount of about $700.00;
rather, we find appellant admitted sufficient facts to establish that he stole a total
amount of about $300.00. Therefore, we find a substantial basis in fact to modify
the finding of guilty to that offense. United States v. Inabinette, 66 M.J. 320
(C.A.A.F. 2008).

       On consideration of the entire record and the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), the
court affirms only so much of the finding of guilty of Specification 1 of Charge V as
finds that the appellant, on divers occasions, between on or about 9 June 2010 and
on or about 13 June 2010, did, at or near Bagram Airfield, Afghanistan, steal
currency, of a value of $500.00 or less, with a total value of about $300.00, the
property of Private First Class Z.P.B, in violation of Article 121, UCMJ. The
remaining findings of guilty are affirmed. Reassessing the sentence on the basis of
the errors noted, the entire record, and in accordance with the principles of United
States v. Sales, 22 M.J. 305 (C.M.A. 1986), and United States v. Moffeit, 63 M.J. 40
(C.A.A.F. 2006), to include the factors identified by Judge Baker in his concurring
opinion in Moffeit, the court affirms the sentence as approved by the convening
authority.

                                         FOR  THE COURT:
                                         FOR THE COURT: 




                                         MALCOLM H. SQUIRES, JR.                      
                                         MALCOLM         H. SQUIRES, JR.
                                         Clerk of Court 
                                         Clerk of Court




                                            2